Citation Nr: 1128750	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, also claimed as secondary to a service connected left ankle disability.

2.  Entitlement to service connection for a left hip disorder, also claimed as secondary to a service connected left ankle disability.

3.  Entitlement to service connection for a tailbone disorder, also claimed as secondary to a service connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1951 to March 1954 and again from December 1954 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The case was brought before the Board in October 2010 and again in January 2011, at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's left knee conditions, to include degenerative joint disease (DJD), has not been medically attributed to his service-connected left ankle disability or any other incident of the Veteran's military service . 

2.  The Veteran's left hip conditions, to include DJD, has not been medically attributed to his service-connected left ankle disability or any other incident of the Veteran's military service .

3.  The Veteran's tail bone conditions, to include sacroiliac DJD, has not been medically attributed to his service-connected left ankle disability or any other incident of the Veteran's military service .


CONCLUSIONS OF LAW

1.  The Veteran's left knee disorder was not incurred in or aggravated by service and is not proximately due to or the result of his service-connected left ankle disability. 38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  The Veteran's left hip disorder was not incurred in or aggravated by service and is not proximately due to or the result of his service-connected left ankle disability. 38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  The Veteran's tailbone disorder was not incurred in or aggravated by service and is not proximately due to or the result of his service-connected left ankle disability. 38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in September 2006, October 2010, and February 2011.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2010 and 2011 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim(s), and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this case, while the Veteran did receive a letter in September 2006 prior to the initial denial of his claims, some information was not provided to the Veteran until the 2010 and 2011 letters, after the initial denial of his claims.  The Veteran still has the right to VCAA content complying notice and proper subsequent VA process, and that has been done, as discussed above.  Any defect with respect to the timing of the VCAA notice requirement was harmless error.  See Mayfield, supra.  Although the notice provided to the claimant in 2010 and 2011 was not given prior to the first adjudication of the claim, the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the claims were readjudicated and an additional SSOC was provided to the Veteran in May 2011.  Not only has he been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  Regrettably, the Board notes that the Veteran's service treatment records are largely unavailable.  Attempts to rebuild the file from other sources were unsuccessful.  

Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

In this case, the RO managed to recover some hospital admission cards from the Surgeon General of the Army dated in 1952 and 1953.  As will be discussed below, the admission cards confirm the Veteran's in-service injury and treatment to his left ankle in January 1953, which is the main premise of the Veteran's claims here.  The RO asked the Veteran to submit any military records he may have in his possession, but unfortunately the Veteran did not have records to submit.  The Board concludes the VA has completed any and all available means to recover the Veteran's service treatment records and further efforts would be futile.

VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA examination in October 2010.  The October 2010 examiner, moreover, provided an addendum to his opinion in February 2011 as instructed by the Board within the January 2011 remand.  The examination and addendum are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable here because the earliest evidence of the Veteran's arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he had a left-sided injury in the military in January 1953 when he stepped off a truck and his leg twisted.  The Veteran concedes the injury was primarily a left ankle injury, but he also incurred left knee, hip and tailbone pain at that time.  When his left ankle healed, he continued to have pain in all the left leg joints.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

As indicated above, the Veteran's service treatment records are largely unavailable.  The salvageable hospital admission cards, however, confirm the Veteran was admitted for treatment in January 1953 for an ankle sprain (tear of ligaments) related to an "athletics and sports injury."  No further details are provided regarding the details of the injury or the extent of the injury. 

Again, the Veteran concedes his in-service injury was primarily a left ankle injury, but believes he suffered other left leg joint injuries as well.  In the alternative, the Veteran believes his current left knee, left hip and tailbone disorders are at least causally related to his service-connected left ankle disorder.

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Veteran claims he suffered with left knee, left hip and tailbone pain since the 1953 injury, but did not actually seek treatment until 2000 when the pain began interfering with his work.  His salvageable military records do not actually confirm an injury or complaints related to his left knee, left hip and tailbone.  The Board further finds noteworthy that after the 1953 ankle injury the Veteran recovered and went on to serve in the military for over three additional years.  The medical evidence in this case does not support in-service incurrence of chronic left knee, left hip or tailbone disorders.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service. The crucial inquiry, then, is whether the Veteran's current left knee, left hip and tailbone disorders are related to his in-service 1953 injury, his service-connected left ankle disability, or any other remote incident in service. The Board concludes they are not. 

After service, again, the Veteran concedes he did not seek any medical treatment for his left leg or tailbone until 2000, over four decades after service.  VA outpatient treatment records note DJD of the left knee, left hip and sacroiliac join confirmed by x-ray and CT scan from 2003.  In November 2003, the Veteran was also found to have a sclerotic hip mass.  

The Board finds noteworthy that the Veteran was afforded a VA examination in June 2007 for his left ankle and the Veteran's overall left ankle disability was described as "mild."  The Veteran did not have abnormal shoe wear pattern or any other objective evidence of an abnormal gait.

With regard to his left knee, left hip and tailbone, the Veteran was afforded a VA examination in October 2010 where the Veteran, at that time, complained of left hip and knee pain dating back only five years.  The Veteran also denied any specific injury to his left knee, left hip or tailbone.  The examiner also noted the Veteran was involved in construction for 35 years after service, and noticed swelling in his left knee and left hip 20 years ago.  The examiner diagnosed the Veteran with left patellofemoral degenerative disease, mild bilateral valgus deformity, advanced left hip and sacroiliac DJD and postoperative changes of the left hip.  The examiner also found noteworthy that at that time, the Veteran's left ankle x-rays were completely normal and the Veteran also denied any current complaints pertinent to the left ankle.

With regard to etiology, the examiner opined that the Veteran's DJD of the left knee, left hip and sacroiliac joint are not likely related to, caused by or aggravated by his left ankle injury.  The examiner explained that the findings provided no evidence that the Veteran's left ankle disability would result in these other conditions because he has no mechanical misalignment of his ankle and indeed current left ankle x-rays are found to be normal.  

The October 2010 VA examiner further provided an addendum in February 2011 opining that the Veteran's left knee, left hip and sacroiliac joint disorders are also not likely directly related to the 1953 in-service injury.  The examiner explained that the claims folder simply does not confirm any significant injury or complaints involving the left knee, left hip or tailbone at that time or for decades thereafter.  Indeed, the examiner explained the Veteran himself did not claim any past injury to his knee, hip or tailbone until 2007, five decades later, when filing for his current disability claim.  The Veteran at other times, moreover, has specifically denied a past injury to his left knee, left hip or tailbone.  See October 2010 VA examination.  For these reasons, the examiner opined the Veteran's left hip, left knee and tailbone disorders are not likely related to his 1953 injury or any other incident of his military service.  The examiner again reiterated that the Veteran's left knee, left hip and tailbone disorders were also not caused or aggravated by his service connected left ankle disability.

The Board finds the examiner's opinions persuasive.  His opinions are based on clinical tests, a thorough physical examination and a complete review of the claims folder.  The examiner, moreover, also considered the Veteran's description of the in-service injury notwithstanding the lack of document confirmation of the extent of the 1953 injury.  Also compelling, no medical professional has ever linked any left knee, left hip or tailbone disorder to any incident of the Veteran's military service or otherwise conflicted with the VA examiner's findings.

The Board has considered the Veteran's statements describing his in-service injury and that he believes his disorders were caused by the described injury or, at the very least, secondary to his left ankle service connected disability.  The Board also considered the Veteran's description of his continued pain through the years.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that the lay evidence presented by a veteran concerning his continuity of symptoms after service is generally credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  

In this case, however, the Veteran's description of his left leg pain has differed through time.  Within VA outpatient treatment records from 2003 as well as during the October 2010 VA examination, the Veteran has specifically denied any specific injury to his left knee, left hip or tailbone.  In contrast, upon filing his 2007 claim, the Veteran claims the 1953 left ankle injury also caused injury to his left knee, left hip and tailbone.  The Veteran at times claims he suffered with left knee, left hip and tailbone pain ever since service (see April 2007 Notice of Disagreement), but at other times claims his pain only dates back ten to twenty years ago (see October 2010 VA examination report).  It is also clear the Veteran has a lengthy post-service occupational history working in construction.

For these reasons, the Board discounted the Veteran's statements regarding continuity of symptomatology because the statements were inherently inconsistent throughout the appellate time frame. 

In this case, moreover, the Veteran's claims fail based upon the lack of medical nexus associating his in-service injury and complaints to a current disability.  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other words, even accepting the Veteran's allegations, no medical professional has ever linked his current DJD of the left knee, hip and sacroiliac joint to any remote incident of service or his left ankle disability.   Indeed, there is medical evidence to the contrary.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder, also claimed as secondary to a service connected left ankle disability, is denied.

Entitlement to service connection for a left hip disorder, also claimed as secondary to a service connected left ankle disability, is denied.

Entitlement to service connection for a tailbone disorder, also claimed as secondary to a service connected left ankle disability, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


